United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     _____________

                                    No. 96-3567WM
                                    _____________

Henry L. Ivy, Jr.,                         *
                                           *
                      Appellant,           * Appeal from the United States
                                           * District Court for the Western
       v.                                  * District of Missouri.
                                           *
United States of America,                  *      [UNPUBLISHED]
                                           *
                      Appellee.            *
                                     _____________

                             Submitted: August 7, 1997
                                 Filed: August 18, 1997
                                  _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

        Henry L. Ivy, Jr., appeals the district court's order denying Ivy's motion to vacate
and correct his sentence, brought under former Federal Rule of Criminal Procedure
35(a). Having carefully reviewed the record and the parties' briefs, we conclude the
district court did not abuse its discretion in denying relief. We thus affirm. See 8th Cir.
R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.